United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Boston, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0072
Issued: January 21, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On October 11, 2017 appellant filed a timely appeal from a July 5, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right upper
extremity condition causally related to the accepted December 9, 2016 employment incident.
FACTUAL HISTORY
On December 13, 2016 appellant, then a 56-year-old information technology specialist,
filed a traumatic injury claim (Form CA-1) alleging that on December 9, 2016 he injured his right
1

5 U.S.C. § 8101 et seq.

shoulder and upper right arm when installing computers and moving portable walls while in the
performance of duty. On the reverse side of the claim form the employing establishment noted
that its knowledge of the facts about the injury aligned with his statements. Appellant did not stop
work.
On December 15, 2016 x-rays of appellant’s right shoulder revealed: moderate
glenohumeral narrowing and hypertrophic change; moderate hypertrophic change of the
acromioclavicular joint; a small focus of mineralization superior to the greater tuberosity, possibly
reflecting calcific tendinosis; and a spall possible projecting over the axillary recess. No acute
fracture or dislocation was noted.
On December 15, 2016 Dr. Elizabeth Matzkin, a Board-certified orthopedic surgeon,
examined appellant for complaints for right shoulder pain. She noted that she had last seen him in
August 2014 for his right shoulder and that he had been doing fairly well. Appellant reported that,
less than one week prior, he was at work moving wall dividers when he jammed his right shoulder.
He did not experience pain until he was driving home. On physical examination Dr. Matzkin noted
no tenderness, full muscle strength with pain at the subscapularis, and positive impingement and
Hawkins’ tests. She noted that appellant’s right shoulder range of motion was 80 degrees active
abduction, 140 degrees active forward flexion, 70 degrees of external rotation, and internal rotation
at 90 degrees of 40 degrees. Dr. Matzkin diagnosed right shoulder glenohumeral osteoarthritis
exacerbation. She noted the December 9, 2016 employment incident and indicated that appellant
may also have a partial thickness supraspinatus tear. Dr. Matzkin performed an injection into his
right subacromial space and glenohumeral joint.
On January 23, 2017 Dr. Matzkin examined appellant and in her report she noted that his
right shoulder displayed the same ranges of motion, tenderness, muscle strength, and positive tests
as on December 15, 2017. She indicated that he had attended physical therapy since their last
meeting and that his pain had decreased. Dr. Matzkin diagnosed a right shoulder glenohumeral
osteoarthritis exacerbation and a likely partial thickness supraspinatus tear. She recommended
that appellant continue physical therapy. Dr. Matzkin again examined him on April 27, 2017 and
noted that he had not kept up with physical therapy exercises.
Appellant submitted physical therapy treatment notes covering the period December 22,
2016 through January 19, 2017.
On May 4, 2017 appellant informed Dr. Matzkin that he had another injury at work on
May 1, 2017, but that his pain had improved since that time. On physical examination Dr. Matzkin
noted no tenderness, full muscle strength with pain at the supraspinatus, and positive impingement
and Hawkins’ tests. Appellant’s right shoulder range of motion was 160 degrees forward flexion,
80 degrees external rotation, internal rotation at 0 degrees of “lumbar,” and internal rotation at
90 degrees of 60 degrees. Dr. Matzkin diagnosed a right shoulder glenohumeral osteoarthritis
exacerbation and a possible partial thickness rotator cuff tear. She noted that appellant’s pain and
limitations were mostly attributable to his osteoarthritis. Appellant refused an additional steroid
injection.
In a development letter dated June 2, 2017, OWCP informed appellant that the evidence
submitted was insufficient to establish his claim. It explained the medical evidence needed to

2

establish his claim and advised that appellant’s physician should differentiate his claimed injury
from the symptoms of preexisting right shoulder and arm injuries, as well as subsequent injuries.
OWCP noted appellant’s prior injuries to his right shoulder and arm under OWCP File
Nos. xxxxxx457 and xxxxxx626, as well as the subsequent right shoulder injury on April 18, 2017
under OWCP File No. xxxxxx315. It requested that he respond to its inquiries and afforded him
30 days to submit additional evidence. Appellant did not respond.
By decision dated July 5, 2017, OWCP denied appellant’s claim, finding that he had not
submitted sufficient evidence to establish causal relationship between a right shoulder condition
and the accepted December 9, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation period of FECA,3 that an injury was sustained while in the performance of duty, as
alleged, and that any disability or specific condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components, which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred.6 The second component is whether the employment incident
caused a personal injury.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
2

Id.

3

See R.B., Docket No. 18-1327 (issued December 31, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41
ECAB 153 (1989).
4

Y.K., Docket No. 18-0806 (issued December 19, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

R.R., Docket No. 19-0048 (issued April 25, 2019); Delores C. Ellyett, 41 ECAB 992 (1990).

6

R.E., Docket No. 17-0547 (issued November 13, 2018); Elaine Pendleton, 40 ECAB 1143 (1989).

7

D.C., Docket No. 18-1664 (issued April 1, 2019); John J. Carlone, 41 ECAB 354 (1989).

8

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

between the diagnosed condition and the specific employment factors identified by the employee.9
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.10
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship therefore involves aggravation, acceleration, or precipitation, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.11
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.12
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right upper
extremity condition causally related to the accepted December 9, 2016 employment incident.
In support of his claim, appellant submitted a series of medical reports from Dr. Matzkin.
Dr. Matzkin noted that he had a preexisting right shoulder injury in August 2014 for his right
shoulder and noted that he had progressed well. She noted appellant’s history of injury and
conducted a physical examination. Dr. Matzkin diagnosed a right shoulder glenohumeral
osteoarthritis exacerbation, indicating that he may also have a partial thickness supraspinatus tear,
and noting a work injury on December 9, 2016. In her May 4, 2017 report, she noted that
appellant’s pain and limitations were mostly attributable to his osteoarthritis and that he sustained
an additional employment injury to his right shoulder on May 1, 2017. The Board finds that none
of the reports of Dr. Matzkin provide an opinion on the issue of causal relationship. Medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no

9

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

T.H., Docket No. 18-1736 (issued March 13, 2019); Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

12

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

13

Id. at U.S.C. § 8101(2) (defining a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law);
K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician
assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified physician.
Supra note 11 at Chapter 2.805.3a(1).

4

probative value on the issue of causal relationship.14 As such, the reports from Dr. Matzkin are
insufficient to establish a work-related injury to appellant’s right shoulder on December 9, 2016.15
Appellant submitted a diagnostic study of his right shoulder in support of his claim. The
Board has held, however, that diagnostic studies lack probative value on the issue of causal
relationship, as they do not address whether the employment incident caused an exacerbation of
his right shoulder conditions.16 Thus, the diagnostic study is insufficient to establish appellant’s
claim.
Appellant also submitted physical therapy reports. Reports signed by physical therapists,
without a countersignature from a physician, have no probative value, as physical therapists are
not considered physicians as defined under FECA.17
As the medical evidence of record does not contain a rationalized opinion on causal
relationship between appellant’s right upper extremity condition and the December 9, 2016
employment incident, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right upper
extremity condition causally related to the accepted December 9, 2016 employment incident.

14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

15

See C.R., Docket No. 17-1681 (issued December 1, 2017).

16

See J.S., Docket No. 17-1039 (issued October 6, 2017).

17

Supra note 13.

5

ORDER
IT IS HEREBY ORDERED THAT the July 5, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 21, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

